ITEMID: 001-80360
LANGUAGEISOCODE: ENG
RESPONDENT: ISL
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: KRISTJANSSON AND BOASSON v. ICELAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson
TEXT: The applicants, Mr Johann Sigurdur Kristjansson and Mr Boas Kristinn Boasson, are both Icelandic nationals and were born in 1960 and 1961, respectively. They were represented before the Court by Mr Fridbjörn Gardarsson, a lawyer practising in Egilsstadir, Iceland.
s, may be summarised as follows.
On 30 October 2003 the Eastern Iceland District Court convicted them of unlawful hunting and sentenced them to pay a fine of ISK 50,000 (approximately EUR 600) each and ordered the suspension of their hunting licences for one year and the confiscation, for one year, of their rifles, as well as their prey consisting of 15 mountain grouse.
On 18 December 2003 the Supreme Court refused them leave to appeal, which decision was notified to their lawyer on 9 February 2004.
According to the applicants, under Icelandic law (Chapter 18 of the Code of Criminal Procedure (Act No. 19/1991)), if an appellant has not been sentenced to imprisonment at first instance or if the fine imposed or the value of the goods confiscated by the latter did not exceed ISK 420,000 (at the time of the filing of the application, corresponding approximately to EUR 5,250), an appellant wishing to challenge the first instance ruling has to obtain leave to appeal from the Supreme Court.
